         Case 1:19-cr-00179-MLB-JSA Document 22 Filed 10/15/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA

      UNITED STATES OF                     )
        AMERICA,                           )
                                           )
              Plaintiff,                   )     CASE NO.
                                           )     1:19-CR-00179-1-MLB-JSA
                  vs                       )
                                           )
      MICHAEL HUBBARD,                     )
                                           )
             Defendant.                    )

                        ORDER APPOINTING COUNSEL

       The Court finds the Defendant, the individual named below, having

testified under oath or having otherwise satisfied this Court that he or she is

financially unable to employ counsel, is indigent, and because the interest of

justice so require;

       IT IS ORDERED that Lawanda N. Hodges is hereby appointed to

represent Defendant Michael Hubbard.

This 15th day of October, 2019.




                UNITED STATES MAGISTRATE JUDGE
